Barbour, J. (dissenting).
This is an appeal from an order of a Justice at Chambers, continuing a preliminary injunction.
The order appealed from was made upon the return of another order, founded upon the complaint in the action and one affidavit, temporarily restraining the defendants from disposing of the property which is the subject-matter of the action, and requiring them to show cause why such injunction should not be continued.
At the hearing before the Judge, the complaint and affidavit, mentioned in the order to show cause, were read by the plaintiff’s counsel. All the material allegations contained in the complaint, having reference to the proposed injunction, were stated therein to be made upon information and belief, and, therefore, furnished no evidence upon which to base an order. The affidavit, however, not only stated, positively, that the defendant, William C. Lyons, purchased from G-. and B. Fox, and in part paid for, and was the owner of, the property, but averred that William IT. Lyons did not purchase the same, and was not the owner thereof. The affidavits of all of the four defendants were then read by their counsel. These denied fully and unequivocally that William C. Lyon purchased, or partially paid for, or owned the property; and as positively alleged that William IT. Lyons bought and owned the same.
It may farther be said, in this connection, that the person who made the affidavit -used by the plaintiff does not appear to have been in any manner connected with the transactions sworn to by him, arid does not state how he obtained his knowledge of the matter stated by him, nor, even, that he has any knowledge, from circumstances or otherwise, that the material facts testified to by him were true ; while, on the other hand, the persons who made the other affidavits were themselves parties to the transactions of which they speak. If the case had *117rested there, therefore, there can be no doubt the motion of the plaintiff ought to have been refused. But upon the application of the plaintiff’s counsel he was then permitted by the justice to read nine affidavits, for the purpose, evidently, of supporting the statements contained in the affidavit first made, and not, so far as I can discover, to contradict or disprove any new matter of importance set up in the affidavits read by the defendants, or, if any, but little.
I think those additional affidavits were improperly received. Where new matter is set up in the affidavits read in opposition to a motion in cases of this description, the party making the motion may, in the sound discretion of the judge before whom it was made, be permitted to produce affidavits in reply to such new matter. (Florence a. Bates, 2 Code R., 110.)
But it would be dangerous, as well as in many cases manifestly unjust, to permit a party opposing a motion to read affidavits in addition to those upon which his motion has been made, merely for the purpose of strengthening the case he has already made by his moving papers, and not to contradict or disprove new matter presented in the affidavits of his opponent. Indeed, it is difficult to imagine a case in which such admission would operate more oppressively upon the party against whom such additional papers were used, than the one now under consideration. For the defendants, it may well be assumed, went before the judge fully prepared, as they supposed, and, as I think, they were, to defeat the motion on the case made by the papers with which they had been served; and, after disproving the allegations they had been called upon to answer, they were met by a new series of affidavits which they had never seen, and to which they had had no opportunity to reply; although, for aught I can discover, the additional affidavits might have been obtained by the plaintiff, and served upon his opponents long before the hearing of the motion.
I am of opinion, therefore, that the order should be set aside and vacated, with costs.
Order affirmed.